Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

This is a response to the amendment filed on 11/29/21.  The applicant argument regarding CN 101315995 B in view of WO 2017/086234 A1 (PRODRONE CO., LTD.) are not persuasive; therefore, all the rejections based on CN 101315995 B in view of WO 2017/086234 A1 (PRODRONE CO., LTD.) are retained and repeated for the following reasons.





Summary of claims

Claims 1-4, 6-12 and 22 are pending.
Claims 1-4, 6-7, 10-12 and 22 are rejected.
Claims 8 and 9 are objected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 10-12 and 22 rejected under 35 U.S.C. 103 as being obvious over CN 101315995 B in view of WO 2017/086234 A1 (PRODRONE CO., LTD.) 05/26/2017.

As to claims 1, 12 and 22, CN 10131599 B show a battery pack /a control method executed by a control device, wherein the control device controls a battery pack/a non-transitory computer-readable storage medium storing a program causing a control device that controls a battery pack to execute the control method (abstract; Fig. 2, battery back 10) comprising: a secondary battery that supplies electric power to a flying object (Fig. 2, a secondary battery 11); a sensor that outputs a measurement value related to a force applied to 

As to claim 2, CN 10131599 B show wherein the determination unit estimates a magnitude of a pressure, an impact, or a vibration applied to the secondary battery or the periphery of the secondary battery based on the measurement value of the sensor (¶ 0052), and determines the danger level of the secondary battery based on a difference between a result of the estimation and a reference value (¶ 0015, 0049, 0052).

As to claim 3, PRODRONE shows wherein the determination unit estimates a pose of the flying object based on the measurement value of the sensor (¶ 0024-0027), and determines the 

As to claim 4, PRODRONE shows wherein the determination unit estimates whether or not the flying object is falling based on the measurement value of the sensor, and determines the danger level of the secondary battery based on a result of the estimation (¶ 0024-0027, 0032).

As to claim 6, it is well known to one skill in the art the limitation of wherein the control unit cuts a fuse provided on an electric power line for connecting the secondary battery to an outside of the battery pack in a case where the danger level of the secondary battery is equal to or higher than the predetermined danger level as an emergency stop described in ¶ 0032 of .PRODRONE. Also see ¶ 0009 of CN 10131599 B: cut off power from the battery.

As to claim 7, CN 10131599 B show wherein the control unit outputs the electric power of the secondary battery to a load which is different from the flying object in a case where the danger level of the secondary battery is equal to or higher than the predetermined danger level (¶ 0016-0019).

As to claim 10, CN 10131599 B show  a notification unit that notifies that the secondary battery is in a dangerous state to an outside of the battery pack in a case where the danger level of the secondary battery is equal to or higher than a predetermined danger level (¶ 0016).

As to claim 11, CN 10131599 B show a control device that is comprised in the battery pack according to claim 1 (Fig. 2).


Allowable Subject Matter

Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record does not teach or fairly suggest the limitations recited in claim 8:  wherein the control unit, in a case where the flying object is falling, performs: estimating energy required until the flying object lands; and deciding a magnitude of the electric power to be output from the secondary battery to the load based on a value acquired by subtracting the estimated energy from residual energy of the secondary battery; claim 9: wherein the control unit outputs the electric power of the secondary battery to the load in both a case where the flying object is falling and a case after the flying object lands, and wherein a magnitude of the electric power to be output from the secondary battery to the load after the flying object lands is larger than a magnitude of the electric power to be output from the secondary battery to the load while the flying object is falling.



Remarks

Applicant’s response and remarks filed on 11/29/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:


Applicant contends that CN 101315995 B in view of WO 2017/086234 A1 (PRODRONE CO., LTD.) do not describe “a battery pack comprising: a secondary battery that supplies electric power to a flying object; a sensor that outputs a measurement value related to a force applied to the secondary battery or a periphery of the secondary battery; and a control device, wherein the control device includes a determination unit that determines a danger level of the secondary battery based on the measurement value of the sensor, and wherein the control device includes a control unit that controls discharge performed by the secondary battery so that residual energy of the secondary battery is exhausted in a case where the danger level of the secondary battery is equal to or higher than a predetermined dangerlevel.” probes as claimed, Examiner respectfully disagrees.   The prior art (CN 101315995 B in view of WO 2017/086234 A1 (PRODRONE CO., LTD.)) do teach a battery pack /a control method executed by a control device, wherein the control device controls a battery pack/a non-transitory computer-readable storage medium storing a program causing a control device that controls a battery pack to execute the control method (abstract; Fig. 2, battery back 10) comprising: a 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BINH C TAT/Primary Examiner, Art Unit 2851